Exhibit 10.6

 

 

 

SITE LEASE AGREEMENT

(LAKE CHARLES)

BETWEEN

WESTLAKE PETROCHEMICALS LLC,

AS LESSOR,

AND

WESTLAKE CHEMICAL OPCO LP,

AS LESSEE

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND CONSTRUCTION   

1.1

  Certain Defined Terms      1   

1.2

  References      6   

1.3

  Headings      6    ARTICLE II    DEMISE OF PREMISES AND TERM   

2.1

  Demise of Leased Premises and Term      6   

2.2

  Shared Access Facilities      6   

2.3

  Rent      8   

2.4

  Net Lease      8    ARTICLE III    CONDUCT OF BUSINESS   

3.1

  Use of Leased Premises      8   

3.2

  Waste      8   

3.3

  Governmental Regulations      8   

3.4

  Utilities      9   

3.5

  Site-Wide Permits      9    ARTICLE IV    ALTERATIONS, ADDITIONS AND
IMPROVEMENTS   

4.1

  Additional Improvements      9   

4.2

  No Liens      9   

4.3

  Removal of Improvements      9    ARTICLE V    MAINTENANCE OF PREMISES   

5.1

  Maintenance      10   

5.2

  Operation of the Leased Premises      10   

5.3

  Surrender of the Leased Premises      10   

5.4

  Release of Hazardous Substances      10    ARTICLE VI    TAXES, ASSESSMENTS   

6.1

  Lessee’s Obligation to Pay      11   

6.2

  Manner of Payment      11    ARTICLE VII    EMINENT DOMAIN; CASUALTY;
INSURANCE   

7.1

  Condemnation of Leased Premises      12   

7.2

  Condemnation Awards      12   

7.3

  Casualty      12   

7.4

  Insurance      13   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII    ASSIGNMENT AND SUBLETTING   

8.1

  Assignment and Subletting      14    ARTICLE IX    DEFAULTS; REMEDIES;
TERMINATION   

9.1

  Default by Lessee      14   

9.2

  Lessor’s Remedies      14   

9.3

  Default by Lessor      15   

9.4

  Lessee’s Remedies      15    ARTICLE X    INDEMNITY   

10.1

  Indemnification by Lessor      16   

10.2

  Indemnification by Lessee      16   

10.3

  Matters Involving a Third Party      17   

10.4

  Survival      17   

10.5

  Related Agreements      17    ARTICLE XI    GENERAL PROVISIONS   

11.1

  Estoppel Certificates      17   

11.2

  Severability      17   

11.3

  Time of Essence      17   

11.4

  Captions      17   

11.5

  Entire Agreement      18   

11.6

  Amendment or Modification      18   

11.7

  Exhibits      18   

11.8

  Notices      18   

11.9

  Waivers      18   

11.10

  No Partnership      19   

11.11

  No Third Party Beneficiaries      19   

11.12

  Waiver of Landlord’s Lien      19   

11.13

  Mutual Cooperation; Further Assurances      19   

11.14

  No Recording      19   

11.15

  Binding Effect      19   

11.16

  Choice of Law      20   

11.17

  Quiet Possession      20   

11.18

  Force Majeure      20   

11.19

  Survival      20   

11.20

  Brokerage Commissions      20   

11.21

  Condition of the Leased Premises      20   

11.22

  Relocation      21   

11.23

  Dispute Resolution      21   

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Description of Leased Premises Exhibit B    Depiction of Leased
Premises

 

iii



--------------------------------------------------------------------------------

SITE LEASE AGREEMENT

(LAKE CHARLES)

THIS SITE LEASE AGREEMENT (LAKE CHARLES) (this “Lease”) is made and entered into
to be effective as of August 4, 2014 (the “Effective Date”), by and between
WESTLAKE PETROCHEMICALS LLC, a Delaware limited liability company (“Lessor”),
and WESTLAKE CHEMICAL OPCO LP, a Delaware limited partnership (“Lessee”).

RECITALS:

A. Pursuant to that certain Conveyance Excluding Land dated as of the Effective
Date (the “Lessor Conveyance”), Lessor contributed and conveyed certain of the
Lessee Assets to Lessee.

B. Pursuant to that certain Conveyance Excluding Land dated as of the Effective
Date (the “WPT Conveyance”), WPT LLC, a Delaware limited liability company and
an Affiliate of Lessor, contributed and conveyed certain of the Lessee Assets to
Lessee.

C. The Lessee Assets are situated upon the Leased Premises, which Leased
Premises are located within, and are a part of, Lessor’s Lake Charles Complex.

D. Lessor and certain Affiliates of Lessor own, directly and/or indirectly,
ownership interests in Lessee; additionally, Lessor and/or certain Affiliates of
Lessor are parties to the Related Agreements. As a result of the foregoing,
Lessor anticipates receiving substantial direct and/or indirect economic and
other benefits from Lessee’s operations at, on and from the Leased Premises.

E. Lessor and Lessee now desire to enter into this Lease to set forth the terms
and conditions under which Lessee will be permitted to lease the Leased Premises
and access and use certain other portions of the Lake Charles Complex.

AGREEMENTS:

NOW, THEREFORE, in consideration of the Related Agreements and the mutual
agreements set forth in this Lease, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor and Lessee covenant and agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1.1 Certain Defined Terms. Unless the context otherwise requires, the following
terms shall have the respective meanings set forth in this Section 1.1:

“Additional Improvements” shall have the meaning ascribed to such term in
Section 4.1.

 

1



--------------------------------------------------------------------------------

“Affiliates” means, with respect to any Person, any other Person, that at the
time such consideration is being made, directly or indirectly Controls, is
Controlled by or under common Control with, such Person; provided, however,
that, notwithstanding the foregoing, for purposes of this Lease, (a) neither MLP
GP nor any direct or indirect subsidiary of MLP GP (including Lessee) shall be
considered Affiliates of Lessor, and (b) neither Westlake Chemical Corporation
nor any direct or indirect subsidiary of Westlake Chemical Corporation
(including Lessor), other than MLP GP and its direct and indirect subsidiaries,
shall be considered Affiliates of Lessee. As used in the aforesaid context,
“Control” (and derivations thereof) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of another, whether through the ownership of voting securities, by
contract or otherwise.

“Bankruptcy Event” means with respect to a Party or entity, such Party or entity
(a) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (b) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(c) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (d) institutes a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights; (e) has instituted against
it a proceeding seeking a judgment of insolvency or bankruptcy or any other
relief under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is presented for its winding up or liquidation,
and any such proceeding or petition is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (f) has a resolution passed
for its winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (g) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (h) has a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced, or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within 30 days
thereafter; (i) causes or is subject to any event with respect to it which,
under the applicable laws of any jurisdiction, has an analogous effect to any of
the events specified in clauses (a) to (i) (inclusive); or (j) takes any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the foregoing acts.

“Casualty Event” shall have the meaning ascribed to such term in Section 7.3(a).

“Casualty Purchase Option” shall have the meaning ascribed to such term in
Section 7.3(c).

“Claims” shall have the meaning ascribed to such term in Section 10.1.

“Conveyance” means, collectively, the Lessor Conveyance and the WPT Conveyance.

“Cure Period” shall have the meaning ascribed to such term in
Section 11.23(b)(i).

“Default Rate” shall have the meaning ascribed to such term in Section 9.2.

“dispute” shall have the meaning ascribed to such term in Section 11.23(a).

 

2



--------------------------------------------------------------------------------

“Dispute Notice” shall have the meaning ascribed to such term in
Section 11.23(b)(i).

“Effective Date” shall have the meaning ascribed to such term in the preface to
this Lease.

“Environmental Law” or “Environmental Laws” means all federal, state and local
laws, statutes, rules, regulations, orders and ordinances now or hereafter in
effect, relating to protection of the environment including, without limitation,
the federal Comprehensive Environmental Response, Compensation, and Liability
Act, the Superfund Amendments Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Safe Drinking Water
Act, the Hazardous Materials Transportation Act, and other environmental
conservation and protection laws, each as amended from time to time.

“Ethylene Sales Agreement” means the Ethylene Sales Agreement between Lessor and
certain Affiliates of Lessor and Lessee, dated on or about the Effective Date,
as it may be amended, restated or otherwise modified.

“Fair Market Value” shall have the meaning ascribed to such term in
Section 7.3(d).

“Feedstock Supply Agreement” means the Feedstock Supply Agreement between Lessor
and Lessee, dated on or about the Effective Date, as it may be amended, restated
or otherwise modified.

“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any Governmental Authority
having jurisdiction while the same is in force and effect, civil disturbances,
explosions, breakage, accident to machinery, storage tanks or lines of pipe,
inability to obtain or unavoidable delay in obtaining material or equipment, and
any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of due diligence such Party is unable to prevent or overcome.

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Hazardous Substances” means (1) any substance that is designated, defined, or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, and (2) petroleum, crude oil, gasoline, natural gas, fuel oil,
motor oil, waste oil, diesel fuel, jet fuel, and other refined petroleum
hydrocarbons.

“Indemnified Party” means the Party seeking indemnification under Section 10.1
or Section 10.2.

 

3



--------------------------------------------------------------------------------

“Indemnifying Party” means the Party required to provide indemnification under
Section 10.1 or Section 10.2.

“Lake Charles Complex” shall have the meaning ascribed to such term in
Section 2.2(d). Notwithstanding anything in this Lease to the contrary, the
Lessee Assets and any Additional Improvements are expressly excluded from the
definition of, and do not constitute a part of, the Lake Charles Complex.

“Laws” means any applicable statute, law, regulation, ordinance, rule, judgment,
rule of law, order, decree, permit, approval, concession, grant, franchise,
license, agreement, requirement, or other governmental restriction or any
similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

“Lease” means this Site Lease Agreement.

“Leased Premises” shall mean the tracts or parcels of land within the Lake
Charles Complex upon which the Lessee Assets are situated, as more particularly
described in Exhibit A attached hereto (and identified as “Petro 1 Unit”, “Petro
1.1 Unit”, “Petro 2 Unit” and “Co-Products” in the depictions attached hereto,
for reference purposes only, as Exhibit B). Notwithstanding anything in this
Lease to the contrary, the Lessee Assets and any Additional Improvements are
expressly excluded from the definition of, and do not constitute a part of, the
Leased Premises.

“Lessee” shall have the meaning ascribed to such term in the preface to this
Lease.

“Lessee Assets” means the units, facilities, equipment, properties and other
assets (whether real, personal or mixed) contributed and conveyed to Lessee
pursuant to the Conveyance.

“Lessee Indemnified Parties” shall have the meaning ascribed to such term in
Section 10.1.

“Lessee Release” shall have the meaning ascribed to such term in Section 11.14.

“Lessee’s Parties” shall have the meaning ascribed to such term in
Section 2.2(a).

“Lessor” shall have the meaning ascribed to such term in the preface to this
Lease.

“Lessor Conveyance” shall have the meaning ascribed to such term in the
Recitals.

“Lessor Indemnified Parties” shall have the meaning ascribed to such term in
Section 10.2.

“Lessor’s Parties” shall have the meaning ascribed to such term in
Section 2.2(b).

 

4



--------------------------------------------------------------------------------

“MLP” means Westlake Chemical Partners LP, a Delaware limited partnership.

“MLP GP” means Westlake Chemical Partners GP LLC, a Delaware limited liability
company, the general partner of the MLP.

“MLP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Westlake Chemical Partners LP dated as of August 4, 2014,
as it may be amended, restated or otherwise modified.

“Omnibus Agreement” means the Omnibus Agreement among Lessor and certain
Affiliates of Lessor and Lessee and certain Affiliates of Lessee, dated on or
about the Effective Date, as it may be amended, restated or otherwise modified.

“Option Closing Date” shall have the meaning ascribed to such term in Section
7.3(d).

“Option Notice” shall have the meaning ascribed to such term in Section 7.3(d).

“Parties” means, collectively, Lessor and Lessee, and “Party” shall mean either
Lessor or Lessee individually.

“Permits” means all permits, licenses, franchises, authorities, consents and
approvals required under applicable Laws, including Environmental Laws, in
connection with the use and operation of the Lessee Assets and/or the Additional
Improvements.

“Person” means any individual or entity, including any partnership, corporation,
association, joint stock company, trust, joint venture, limited liability
company, unincorporated organization or Governmental Authority (or any
department, agency or political subdivision thereof).

“Purchase Price” shall have the meaning ascribed to such term in Section 7.3(d).

“Related Agreements” means, collectively, the Omnibus Agreement, the Ethylene
Sales Agreement, the Feedstock Supply Agreement, the Services Agreement, and any
other agreement executed by the Parties and/or their respective Affiliates
relating to Lessee’s ownership, use or operation of the Lessee Assets or the
conduct of Lessee’s business on, at or within the Lake Charles Complex.

“Rent” shall have the meaning ascribed to such term in Section 2.3.

“Services Agreement” means the Services and Secondment Agreement between Lessor
and certain Affiliates of Lessor and Lessee, dated on or about the Effective
Date, as it may be amended, restated or otherwise modified.

“Shared Access Facilities” shall have the meaning ascribed to such term in
Section 2.2(a).

“Taxes” shall have the meaning ascribed to such term in Section 6.1.

 

5



--------------------------------------------------------------------------------

“Term” shall have the meaning ascribed to such term in Section 2.1.

“Third Party” shall mean a Person which is not (a) Lessor or an Affiliate of
Lessor, (b) Lessee or an Affiliate of Lessee or (c) a Person that, after the
signing of this Lease becomes a successor entity of Lessor, Lessee or any of
their respective Affiliates. An employee of Lessor or Lessee shall not be deemed
an Affiliate.

“Third-Party Claim” shall have the meaning ascribed to such term in
Section 10.3.

“WPT Conveyance” shall have the meaning ascribed to such term in the Recitals.

1.2 References. As used in this Lease, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to
any Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Lease, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) reference
to any agreement (including this Lease), document or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Lease; (e) reference to any Section means such Section of this Lease,
and references in any Section or definition to any clause means such clause of
such Section or definition; (f) “hereunder”, “hereof”, “hereto” and words of
similar import will be deemed references to this Lease as a whole and not to any
particular Section or other provision hereof or thereof; (g) “including” (and
with correlative meaning “include”) means including without limiting the
generality of any description preceding such term; and (h) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding” and ‘through” means “through and including.”

1.3 Headings. The headings of the Sections of this Lease and the Exhibits hereto
are included for convenience only and shall not be deemed to constitute part of
this Lease or to affect the construction or interpretation hereof or thereof.

ARTICLE II

DEMISE OF PREMISES AND TERM

2.1 Demise of Leased Premises and Term. For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Parties, and
subject to the terms and conditions hereof, Lessor hereby leases to Lessee, and
Lessee hereby leases from Lessor, the Leased Premises for a 50-year term
commencing on the Effective Date and expiring on August 3, 2064, subject to
renewal or early termination in accordance with the express provisions of this
Lease (the “Term”). Upon expiration of the Term, the Parties may (but shall have
no obligation to) renew the Term for such period or periods, and on such terms,
as are mutually-acceptable to the Parties.

2.2 Shared Access Facilities.

(a) Lessor hereby grants to Lessee and its Affiliates, agents, employees and
contractors (collectively, “Lessee’s Parties”), free of charge, the
non-exclusive right to access and use such portions of the Lake Charles Complex
as may be reasonably necessary for access to

 

6



--------------------------------------------------------------------------------

the Leased Premises and/or use and operation of the Lessee Assets and any
Additional Improvements. Any such access, use and operation by Lessee’s Parties
shall not unreasonably interfere with Lessor’s operations of the Lake Charles
Complex and shall comply with Lessor’s rules, regulations and procedures
governing safety and security for the Lake Charles Complex. The portions of the
Lake Charles Complex that are subject to the access and use rights provided
under this Section 2.2 are referred to herein as the “Shared Access Facilities”.
Lessee’s Parties’ non-exclusive rights to use and access the Shared Access
Facilities shall automatically expire and terminate concurrently with the
expiration of the Term or earlier termination of this Lease. Notwithstanding
anything in this Lease to the contrary, but subject to Lessor’s covenant and
warranty set forth in Section 11.17, any access or use by Lessee’s Parties of
any portion of the Lake Charles Complex (including, if applicable, any Shared
Access Facilities) that is not owned by Lessor shall be conditioned upon such
access or use being permitted by, and shall be subject to the terms and
conditions of, the lease or other agreement pursuant to which Lessor’s rights
with respect to such portion of the Lake Charles Complex derives.

(b) Notwithstanding anything in this Lease to the contrary, Lessor hereby
retains for itself and its Affiliates, agents, employees and contractors
(collectively, “Lessor’s Parties”), the right to access, use and operate the
Lake Charles Complex and all portions thereof, including without limitation the
Shared Access Facilities. Lessor further hereby retains for itself and any of
the other Lessor’s Parties, the right of access to the Leased Premises, the
Lessee Assets and any Additional Improvements (i) to determine whether the
conditions and covenants contained in this Lease are being kept and performed,
(ii) to comply with Environmental Laws, (iii) to inspect, maintain, repair,
improve and operate any assets of Lessor located on the Leased Premises
(including, if applicable, any Shared Access Facilities), (iv) to install or
construct any structures or equipment necessary for the maintenance, operation
or improvement of the Lake Charles Complex or any portion thereof, and (v) to
address any emergency situation affecting the Lake Charles Complex in each
instance so long as such access by Lessor’s Parties does not unreasonably
interfere with Lessee’s operations of the Lessee Assets or any Additional
Improvements and complies with Lessee’s rules, regulations and procedures
governing safety and security for the Lessee Assets.

(c) During the Term, Lessee shall reimburse Lessor for Lessee’s reasonable share
(allocated on an equitable basis mutually acceptable to Lessor and Lessee) of
the costs and expenses incurred by Lessor in maintaining and operating the
Shared Access Facilities. Such reimbursement payments, plus an administrative
fee equal to five percent (5%) of the amount being reimbursed, shall be made by
Lessee within 30 days after Lessor’s written demand therefor.

(d) The Parties acknowledge that the composition of the Lake Charles Complex may
change from time to time as Lessor acquires or disposes of properties or other
assets. As used in this Lease, the term “Lake Charles Complex” means the land,
including the Leased Premises, and the equipment, facilities, properties and
other assets comprising Lessor’s petrochemical production facilities located in
Lake Charles, Louisiana, as the same may be constituted from time to time. Any
land, equipment, facility, property or other asset that is acquired by Lessor
for use as a part of, or exclusively in connection with, the Lake Charles
Complex after the Effective Date shall, automatically upon such acquisition, be
added to and become a part of the Lake Charles Complex; subject to Lessor’s
covenant and warranty set forth

 

7



--------------------------------------------------------------------------------

in Section 11.17, any land, equipment, facility, property or other asset that
previously constituted a portion of the Lake Charles Complex shall,
automatically upon disposition thereof by Lessor, be removed from, and shall no
longer constitute a portion of, the Lake Charles Complex.

2.3 Rent. Lessee agrees to pay to Lessor, in advance, annual rental in the
amount of One and 00/100 Dollars ($1.00) (“Rent”) on or before each anniversary
of the Effective Date during the Term. Lessee’s initial payment of Rent shall be
paid concurrently with Lessee’s execution and delivery of this Lease. All Rent
shall be payable in lawful money of the United States of America at Lessor’s
address set forth in Section 11.8. Unless otherwise expressly set forth in this
Lease, Rent shall be paid without any claim on the part of Lessee for
diminution, setoff or abatement, and nothing shall suspend, abate or reduce any
Rent to be paid hereunder except as otherwise expressly set forth herein.

2.4 Net Lease. Except as otherwise expressly provided in this Lease or in any
Related Agreements, this is a net lease and Lessor shall not at any time be
required to pay any costs or expenses associated with the ownership, operation,
use, maintenance, repair, alteration or improvement of the Leased Premises, the
Lessee Assets or the Additional Improvements. Without limiting the generality of
the foregoing, except as otherwise expressly provided in this Lease or in any
Related Agreements, Lessor shall not be required to provide, maintain or incur
costs or expenses with respect to taxes, insurance or utilities related to the
Leased Premises, the Lessee Assets or the Additional Improvements.

ARTICLE III

CONDUCT OF BUSINESS

3.1 Use of Leased Premises. Lessee shall have the right to use the Leased
Premises for the purpose of owning, operating, maintaining, repairing, replacing
and improving the Lessee Assets and the Additional Improvements, and for any
other lawful purpose associated with Lessee’s ownership and operation of the
Lessee Assets and the Additional Improvements.

3.2 Waste. Lessee shall not commit, or suffer to be committed, any physical
waste to the Leased Premises, ordinary wear and tear, casualty and condemnation
excepted.

3.3 Governmental Regulations. Subject to any obligations of Lessor and/or its
Affiliates under the Related Agreements, Lessee shall, at Lessee’s sole cost and
expense, cause the Leased Premises, the Lessee Assets and the Additional
Improvements to comply all applicable Laws (including Environmental Laws).
Lessee shall promptly notify Lessor of Lessee’s receipt of any notice of
material non-compliance relating to the Leased Premises, the Lessee Assets or
the Additional Improvements. If Lessor reasonably believes at any time that
Lessee is not materially complying with all applicable Laws with respect to the
Leased Premises, the Lessee Assets and the Additional Improvements, Lessor may
provide written notice to Lessee of such non-compliance and, if Lessee
thereafter fails to take appropriate action to remedy or correct the applicable
non-compliance within 30 days after receipt of such written notice, Lessor may,
without further notice to Lessee, take such actions for Lessee’s account. Within
30 days following the date Lessor delivers to Lessee evidence of payment for any
actions taken by Lessor in accordance with this Section 3.3, Lessee shall
reimburse Lessor all amounts paid by Lessor on Lessee’s behalf.

 

8



--------------------------------------------------------------------------------

3.4 Utilities. Unless otherwise set forth in the Services Agreement or any other
Related Agreements, Lessee shall be responsible, at its sole cost and expense,
for the provision of all utilities (electricity, natural gas, water, steam,
etc.) necessary for Lessee’s use of the Leased Premises, the Lessee Assets and
any Additional Improvements.

3.5 Site-Wide Permits. Lessor and Lessee shall use commercially reasonable
efforts to cause any applicable Governmental Authorities to allow Lessee to use
and operate the Lessee Assets and the Additional Improvements under any existing
Permits applicable to the Lake Charles Complex as a whole, or other Permits held
directly by Lessor, and Lessor agrees, to the extent allowed by such applicable
Governmental Authorities and to the extent permitted by applicable Laws, to
allow the Lessee Assets and the Additional Improvements to continue to be
covered by any such existing Permits. To the extent applicable Governmental
Authorities or applicable Laws will not or do not allow Lessee to use and
operate the Lessee Assets and/or the Additional Improvements under any
particular existing Permit, Lessee shall be responsible for securing a separate
Permit to be held directly by Lessee with respect to the Lessee Assets and the
Additional Improvements. Lessor will reasonably cooperate with Lessee, at
Lessee’s cost, in connection with Lessee’s efforts to secure such separate
Permit.

ARTICLE IV

ALTERATIONS, ADDITIONS AND IMPROVEMENTS

4.1 Additional Improvements. Subject to the provisions of this Article IV,
Lessee may make any alterations, additions, improvements or other changes to the
Leased Premises and the Lessee Assets as may be necessary or useful in
connection with the operation of its business (collectively, the “Additional
Improvements”). If such Additional Improvements require alterations, additions
or improvements to the Leased Premises or any of the Shared Access Facilities,
Lessee shall notify Lessor in writing in advance and the parties shall negotiate
in good faith to provide for reimbursement of any increase in cost to Lessor
that results from any such alterations, additions or improvements. Any
Additional Improvements or other alterations, additions, improvements or changes
by Lessee to the Leased Premises, Lessee Assets, Additional Improvements or
Shared Access Facilities shall be made in a good and workmanlike manner and in
accordance with all applicable Laws.

4.2 No Liens. Lessee shall not have the right or power to create or permit any
lien of any kind or character to attach to or be binding against the Leased
Premises by reason of repair or construction or other work. In the event any
such lien is filed against the Leased Premises, Lessee shall cause such lien to
be discharged or bonded within thirty (30) days of the date of filing thereof.

4.3 Removal of Improvements. The Lessee Assets and all Additional Improvements
shall be, and at all times during the Term shall remain, the property of Lessee.
Within one year after the expiration or termination of this Lease, Lessee may
(but shall not be obligated to) remove any or all Lessee Assets and/or
Additional Improvements from the Leased Premises, at Lessee’s sole cost and
expense; provided that (a) Lessee shall only be permitted to remove any of the
Lessee Assets or Additional Improvements if such removal can be undertaken
without unreasonable damage or harm to the Leased Premises or the remainder of
the Lake Charles Complex and without material interruption to Lessor’s
operations at the Lake Charles Complex,

 

9



--------------------------------------------------------------------------------

(b) Lessee shall repair and restore any damage to the Leased Premises or the
remainder of the Lake Charles Complex caused by any such removal, and
(c) Lessee’s removal rights under this Section 4.3 shall not arise if Lessor
elects to exercise the Casualty Purchase Option pursuant to Section 7.3(c). Any
Lessee Assets, Additional Improvements, or other property of Lessee that are not
timely removed from the Leased Premises in accordance with this Section 4.3
shall be deemed to have been surrendered to, and shall thereafter be the
property of, Lessor.

ARTICLE V

MAINTENANCE OF PREMISES

5.1 Maintenance. Except as otherwise expressly provided in this Article V or
otherwise in this Lease, and subject to any obligations of Lessor or its
Affiliates under any Related Agreements, Lessee shall be responsible, at its
sole cost and expense, for the maintenance, repair, replacement, and alteration
of the Leased Premises, the Lessee Assets and the Additional Improvements, and
for the removal and disposal of all materials, debris and waste generated
thereby or therefrom. All such maintenance, repairs, replacements and
alterations by Lessee shall be made in a good and workmanlike manner, and in
accordance with applicable Laws. Except as otherwise expressly provided in this
Lease, and subject to any obligations of Lessee or its Affiliates under any
Related Agreements, Lessor shall be responsible, at its sole cost and expense,
for the maintenance, repair, replacement, and alteration of the Shared Access
Facilities, and for the removal and disposal of all materials, debris and waste
generated thereby or therefrom. All such maintenance, repairs, replacements and
alterations by Lessor shall be made in a good and workmanlike manner, and in
accordance with applicable Laws.

5.2 Operation of the Leased Premises. Subject to the obligations of Lessor or
its Affiliates under the Related Agreements, Lessee covenants and agrees to
operate the Lessee Assets and Additional Improvements in accordance with normal
and customary practices in the industry and in accordance with all applicable
Laws.

5.3 Surrender of the Leased Premises. Subject to Lessee’s rights to remove the
Lessee Assets and the Additional Improvements pursuant to Section 4.3 above,
upon expiration or earlier termination of this Lease, Lessee shall surrender the
Leased Premises in substantially the same condition as it was delivered to
Lessee on the Effective Date, ordinary wear and tear excepted.

5.4 Release of Hazardous Substances. Lessee shall give prompt notice to Lessor
of any release of Hazardous Substances on, at or from the Leased Premises that
occur during the Term. Lessee shall promptly take all necessary or required
steps to contain or remediate (or both) any such release and provide any
notifications required by applicable Laws (including Environmental Laws). If
Lessor reasonably believes at any time that Lessee is failing to contain or
remediate, in compliance with all applicable Laws (including Environmental
Laws), any release arising from Lessee’s operations on, at or from the Leased
Premises, Lessor may provide written notice to Lessee of such non-compliance
and, if Lessee thereafter fails to take appropriate action to remedy or correct
such non-compliance within 30 days after receipt of such written notice, Lessor
may, without further notice to Lessee, take such actions for Lessee’s account.
Within 30 days following the date Lessor delivers to Lessee evidence of payment
for any actions taken by Lessor in accordance with this Section 5.4, Lessee
shall reimburse Lessor all amounts paid by Lessor on Lessee’s behalf.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

TAXES, ASSESSMENTS

6.1 Lessee’s Obligation to Pay. Lessee shall pay during the Term, all federal,
state and local real and personal property ad valorem taxes, assessments, and
other governmental charges, general and special, ordinary and extraordinary,
including assessments for public improvements or benefits assessed against the
Leased Premises, or improvements situated thereon, including the Lessee Assets
and all Additional Improvements, including any federal, state or local income,
gross receipts, withholding, franchise, excise, sales, use, value added,
recording, transfer or stamp tax, levy, duty, charge or withholding of any kind
imposed or assessed by any federal, state or local government, agency or
authority, together with any addition to tax, penalty, fine or interest thereon,
other than state or U.S. federal income tax imposed upon the taxable income of
Lessor and any franchise taxes imposed upon Lessor (such taxes and assessments
being hereinafter called “Taxes”). In the event that Lessee fails to pay its
share of such Taxes in accordance with the provisions of this Section 6.1 prior
to the time the same become delinquent, Lessor may pay the same and Lessee shall
reimburse Lessor all amounts paid by Lessor on Lessee’s behalf within 30 days
following the date Lessor delivers to Lessee evidence of such payment.

6.2 Manner of Payment. Lessee shall pay directly to the applicable taxing
authority, prior to delinquency, all Taxes that are separately assessed against
the Leased Premises, the Lessee Assets and the Additional Improvements, and, if
requested by Lessor, shall promptly thereafter provide Lessor with evidence of
such payment. Lessor shall be responsible for the payment of all Taxes that are
jointly assessed against the Lake Charles Complex and the Leased Premises, the
Lessee Assets and any Additional Improvements, and Lessee shall reimburse Lessor
for Lessee’s reasonable share (allocated on an equitable basis mutually
acceptable to Lessor and Lessee) of the costs and expenses incurred by Lessor in
paying such Taxes. Such reimbursement payments shall be made by Lessee within 30
days after Lessor’s delivery to Lessee of the applicable tax bill or bills and a
calculation of Lessee’s share of the tax reimbursement payments. Lessee may
contest, at Lessee’s sole cost and expense, by appropriate proceedings
diligently conducted in good faith in accordance with applicable Laws, the
validity or amount of any Taxes or the valuation of the Leased Premises and/or
the Lessee Assets and the Additional Improvements, but only to the extent the
foregoing are separately assessed, and Lessor shall reasonably cooperate with
Lessee, at Lessee’s cost, in any such contest. Additionally, Lessee shall have
the right to request that Lessor contest any Taxes that are jointly assessed
against the Lake Charles Complex and the Leased Premises, the Lessee Assets and
any Additional Improvements, and, if Lessor agrees in its reasonable discretion
that such contest is necessary or desirable, Lessor shall contest the validity
or amount of such Taxes or the valuation of the Lake Charles Complex; the cost
of any such contest by Lessor shall be allocated between Lessor and Lessee on a
mutually acceptable, equitable basis. Taxes for the first and last years of the
Term shall be prorated between the Parties based on the portions of such years
that are coincident with the applicable tax years and for which each applicable
Party is responsible.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

EMINENT DOMAIN; CASUALTY; INSURANCE

7.1 Condemnation of Leased Premises. If the whole of the Leased Premises are
taken or condemned under power of eminent domain, then this Lease shall
automatically terminate as of the effective date of such taking or condemnation.
If a portion (but less than all) of the Leased Premises are taken or condemned
under power of eminent domain, and if, in the reasonable opinion of Lessee, such
taking or condemnation materially and adversely affects Lessee’s use and
operation of the Lessee Assets, then Lessee shall have the right, within 60 days
after the effective date of such taking or condemnation, to terminate this Lease
by written notice to Lessor.

7.2 Condemnation Awards. Lessor shall be entitled to any award and all damages
payable as a result of any condemnation or taking of the fee title of the Leased
Premises. Lessee shall have the right to claim and recover from the condemning
authority, but not from Lessor, such compensation as may be separately awarded
or recoverable by Lessee with respect to Lessee’s leasehold interests in the
Leased Premises or otherwise on account of any damage to the Lessee Assets, the
Additional Improvements and/or Lessee’s business.

7.3 Casualty.

(a) If the Lessee Assets and the Additional Improvements are destroyed or
damaged (each, a “Casualty Event”), and if, in the reasonable opinion of Lessee,
such Casualty Event materially and adversely affects Lessee’s use and operation
of the Lessee Assets, then Lessee shall have the right, within 180 days after
the occurrence of such Casualty Event, to terminate this Lease by written notice
to Lessor. In the event this Lease is terminated pursuant to this Section 7.3,
(i) all charges paid or owing hereunder shall be prorated as of the effective
date of such termination, (ii) Lessee shall be entitled to any insurance
proceeds applicable to the Lessee Assets and the Additional Improvements, and
(iii) Lessee shall, in good faith and with due diligence, remove all Lessee
Assets and Additional Improvements from the Leased Premises, and repair and
restore any damage to the Leased Premises or the remainder of the Lake Charles
Complex caused by such removal, at Lessee’s sole cost and expense.

(b) In the event Lessee does not timely elect to terminate this Lease following
the occurrence of a Casualty Event in accordance with Section 7.3(a), Lessee
shall repair and restore any damaged or destroyed Lessee Assets and/or
Additional Improvements to substantially the condition in which such Lessee
Assets and/or Additional Improvements existed immediately prior to the
applicable Casualty Event. Such repair and restoration by Lessee shall be
performed in good faith and with due diligence, subject to Lessee’s receipt of
any required building or construction permits.

(c) If, notwithstanding Section 7.3(b), Lessee fails to act in good faith or to
use due diligence to repair and restore the Lessee Assets and Additional
Improvements to the required condition within a reasonable time, then (i) Lessor
shall have the right to take such actions as are necessary or reasonable to
effect such repair and restoration (and Lessee shall take all actions reasonably
necessary to facilitate Lessor’s actions), and insurance proceeds with respect
to any remaining repair or restoration work shall be payable to Lessor,
(ii) Lessor shall

 

12



--------------------------------------------------------------------------------

have the right to immediately terminate this Lease upon written notice to
Lessee, (iii) Lessee shall be obligated to use any insurance proceeds actually
received by Lessee to reasonably clean up the Lessee Assets, Additional
Improvements and Leased Premises and (iv) Lessor shall have the option to
purchase the Lessee Assets and Additional Improvements for the Purchase Price
(the “Casualty Purchase Option”), as determined in accordance with Section
7.3(d).

(d) If Lessor elects to exercise the Casualty Purchase Option, Lessor shall
notify Lessee in writing (the “Option Notice”). Promptly thereafter, Lessor and
Lessee shall engage a mutually-acceptable independent appraiser with experience
in valuing petrochemical production assets to determine the fair market value of
the Lessee Assets and the Additional Improvements (the “Fair Market Value”),
which is the price at which a willing buyer would be willing to buy, and a
willing seller would be willing to sell, each under no compulsion, the Lessee
Assets and Additional Improvements in their then-current condition. The closing
of the purchase and sale of the Lessee Assets and Additional Improvement shall
occur on the closing date set forth in the Option Notice (the “Option Closing
Date”), which date shall not be more than 90 days after Lessor’s delivery of the
Option Notice. At such closing, (i) Lessee shall deliver such duly executed and,
if applicable, acknowledged, conveyances, deeds, assignments, bills of sale and
other documents and instruments as are required to convey and transfer the
Lessee Assets and Additional Improvements to Lessor, each of which shall include
a special warranty of title or similar warranty of claims and encumbrances
created or existing by, through or under Lessee and its Affiliates, but
otherwise without warranty and (ii) Lessor shall deliver to Lessee, by wire
transfer or other immediately available funds, the Purchase Price. As used
herein, the “Purchase Price” means the Fair Market Value, less any costs and
expenses incurred by Lessor in connection with the restoration and repair of the
Lessee Assets and Additional Improvements prior to the Option Closing Date
(excluding costs and expenses for which Lessor has actually received insurance
proceeds).

7.4 Insurance. Except as otherwise agreed by Lessor and Lessee, Lessee shall, at
all times during the Term, maintain or cause to be maintained property and
casualty insurance (including pollution insurance) with respect to the Leased
Premises, the Lessee Assets and the Additional Improvements in accordance with
normal and customary practices in the industry. All such insurance shall be
issued by reputable insurance providers licensed to do business in the state in
which the Leased Premises is located. Except as otherwise agreed by Lessor and
Lessee, Lessor shall, at all times during the term, maintain or cause to be
maintained property and casualty insurance (including pollution insurance) with
respect to the Shared Access Facilities in accordance with normal and customary
practices in the industry. All such insurance shall be issued by insurance
providers which are licensed or authorized to do business in the State of Texas
and are rated by A.M. Best’s Key Rating Guide as “A-”, Financial Size “VIII”, or
better. Lessor and Lessee each waives any claim it might have against the other
for any damage to or theft, destruction, loss, or loss of use of any property,
to the extent the same is insured against under any insurance policy of the
types described in this Section 7.4 that covers the Leased Premises, the Lessee
Assets, the Additional Improvements or the Shared Access Facilities, regardless
of whether the negligence of the other Party caused such loss. Each Party shall
cause its insurance carrier to endorse all applicable policies waiving the
carrier’s rights of recovery under subrogation or otherwise against the other
Party.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

ASSIGNMENT AND SUBLETTING

8.1 Assignment and Subletting. Except as permitted pursuant to the Omnibus
Agreement, neither Party may assign or otherwise transfer any of its rights or
obligations under this Lease without the prior written consent of the other
Party, and any purported assignment or transfer in violation hereof shall be
null and void. Additionally, Lessee may not sublease or otherwise permit any
person or entity to occupy any portion of the Leased Premises without the prior
written consent of Lessor, and any purported sublease or other occupancy
agreement shall be null and void.

ARTICLE IX

DEFAULTS; REMEDIES; TERMINATION

9.1 Default by Lessee. The occurrence of any one or more of the following events
shall constitute a material default and breach of this Lease by Lessee:

(a) the failure by Lessee to make any payment required to be made by Lessee
hereunder as and when the same becomes due and payable, if such failure
continues for a period of 15 days following written notice from Lessor;

(b) the failure by Lessee to observe or perform any of the other covenants,
conditions or provisions of this Lease to be observed or performed by Lessee, if
such failure continues for a period of 30 days following written notice from
Lessor; provided, however, if a reasonable time to cure such default would
exceed 30 days, Lessee shall not be in default so long as Lessee begins to cure
such default within 30 days of receiving written notice from Lessor and
thereafter completes the curing of such default within reasonable period of time
(under the circumstances) following the receipt of such written notice from
Lessor;

(c) the occurrence of any Bankruptcy Event with respect to Lessee;

(d) the termination of the Ethylene Sales Agreement by Lessor or Lessor’s
Affiliates, in accordance with the provisions thereof, due to a breach or
default by Lessee thereunder, or due to the occurrence of a Force Majeure (as
defined in the Ethylene Sales Agreement); or

(e) the failure by Lessee to operate the Lessee Assets and Additional
Improvements for any period of six consecutive months (subject to extension for
Force Majeure in accordance with Section 11.18), other than during periods of
reconstruction due to the occurrence of a Casualty Event or condemnation, so
long as such reconstruction is being performed in compliance with this Lease.

9.2 Lessor’s Remedies.

(a) Lessor shall have the right, at Lessor’s option at any time that a default
or breach under Section 9.1(a) or 9.1(b) remains uncured, to invoke the dispute
resolution procedures set forth in Section 11.23. Except as otherwise set forth
in this Section 9.2, Lessor’s right to invoke the dispute resolution provisions
set forth in Section 11.23 shall be Lessor’s sole and exclusive remedy under
this Lease with respect to a default or breach under Section 9.1(a) or 9.1(b).

 

14



--------------------------------------------------------------------------------

(b) Lessor shall have the right, at Lessor’s option at any time that a default
or breach under Section 9.1(c), 9.1(d) or 9.1(e) remains uncured, to terminate
this Lease and Lessee’s right to possession of the Leased Premises, without
further notice or demand, and to forthwith repossess the Leased Premises by any
lawful means in which event Lessee shall immediately surrender possession of the
Leased Premises to Lessor; and any such action on the part of Lessor shall be in
addition to any other remedy that may be available to Lessor for breach of
contract, or otherwise, including the right of setoff.

(c) If, by the terms of this Lease, Lessee is required to do or perform any act
or to pay any sum to a third party, and fails or refuses to do so, Lessor, after
30 days written notice to Lessee, without waiving any other right or remedy
hereunder for such default, may do or perform such act, at Lessee’s expense, or
pay such sum for and on behalf of Lessee, and the amounts so expended by Lessor
shall be repayable on demand, and bear interest from the date expended by Lessor
until paid at a rate equal to the lesser of (i) an interest rate equal to the
“Prime Rate” as published in The Wall Street Journal, Southwest Edition, in its
listing of “Money Rates” plus five percent (5%) or (ii) the maximum non-usurious
rate of interest permitted under applicable Law (the “Default Rate”).

9.3 Default by Lessor. The occurrence of any one or more of the following events
shall constitute a material default and breach of this Lease by Lessor:

(a) The failure by Lessor to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Lessor, if such
failure continues for a period of 30 days following written notice from Lessee;
provided, however, if a reasonable time to cure such default would exceed 30
days, Lessor shall not be in default so long as Lessor begins to cure such
default within 30 days of receiving written notice from Lessee and thereafter
completes the curing of such default within a reasonable period of time
following the receipt of such written notice from Lessee; or

(b) The occurrence of a Bankruptcy Event with respect to Lessor.

9.4 Lessee’s Remedies.

(a) Lessee shall have the right, at Lessee’s option at any time that a default
or breach under Section 9.3(a) or 9.3(b) remains uncured, to invoke the dispute
resolution procedures set forth in Section 11.23. Except as otherwise set forth
in this Section 9.4, Lessee’s right to invoke the dispute resolution provisions
set forth in Section 11.23 shall be Lessee’s sole and exclusive remedy under
this Lease with respect to a default or breach under Section 9.3(a) or 9.3(b).

(b) If, by the terms of this Lease, Lessor is required to do or perform any act
or to pay any sum to a third party, and fails or refuses to do so, Lessee, after
30 days written notice to Lessor, without waiving any other right or remedy
hereunder for such default, may do or perform such act, at Lessor’s expense, or
pay such sum for and on behalf of Lessor, and the amounts so expended by Lessee
shall be repayable on demand, and bear interest from the date expended by Lessee
until paid at the Default Rate.

 

15



--------------------------------------------------------------------------------

ARTICLE X

INDEMNITY

10.1 Indemnification by Lessor. Lessor agrees to indemnify, defend, protect,
save and keep harmless Lessee and its Affiliates and their respective officers,
directors, shareholders, unitholders, members, partners, managers, agents,
employees, representatives, successors and assigns (collectively, the “Lessee
Indemnified Parties”) from and against any and all liabilities, obligations,
losses, damages, penalties, demands, claims (including claims involving strict
or absolute liability in tort), actions, suits, costs, expenses and
disbursements (including reasonable legal fees and expenses) of any kind and
nature whatsoever (collectively, “Claims”) which may be imposed on, incurred by
or asserted against any of the Lessee Indemnified Parties, in any way relating
to or arising out of (a) any failure to perform any covenant or agreement made
or undertaken by Lessor in this Lease, or (b) the exercise of Lessor’s Parties’
rights and obligations under Section 2.2(b); provided, however, Lessor shall not
have any obligation to indemnify the Lessee Indemnified Parties for any such
Claim under clauses (a) or (b) to the extent resulting from or arising out of
the willful misconduct or negligence of any of the Lessee Indemnified Parties.
To the extent that the Lessee Indemnified Parties in fact receive full
indemnification payments from Lessor under the indemnification provisions of
this Section 10.1, Lessor shall be subrogated to the Lessee Indemnified Parties’
rights with respect to the transaction or event requiring or giving rise to such
indemnity. NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY, IN
NO EVENT SHALL LESSOR BE LIABLE FOR INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES IN TORT, CONTRACT OR OTHERWISE UNDER OR ON ACCOUNT OF THIS LEASE, EXCEPT
THOSE PAYABLE TO THIRD PARTIES FOR WHICH LESSOR WOULD BE LIABLE UNDER THIS
SECTION.

10.2 Indemnification by Lessee. Lessee agrees to indemnify, defend, protect,
save and keep harmless Lessor and its Affiliates, and their respective officers,
directors, shareholders, unitholders, members, partners, managers, agents,
employees, representatives, successors and assigns (collectively, the “Lessor
Indemnified Parties”) from and against any and all Claims which may be imposed
on, incurred by or asserted against the Lessor Indemnified Parties, in any way
and to the extent relating to or arising out of (a) any failure to perform any
covenant or agreement made or undertaken by Lessee in this Lease, or (b) the
exercise of Lessee’s Parties’ rights under Section 2.2(a); provided, however,
Lessee shall not have any obligation to indemnify the Lessor Indemnified Parties
for any such Claim under clauses (a) or (b) to the extent resulting from or
arising out of the willful misconduct or negligence of any of the Lessor
Indemnified Parties. To the extent that the Lessor Indemnified Parties in fact
receive full indemnification payments from Lessee under the indemnification
provisions of this Section 10.2, Lessee shall be subrogated to the Lessor
Indemnified Parties’ rights with respect to the transaction or event requiring
or giving rise to such indemnity. NOTWITHSTANDING ANYTHING CONTAINED IN THIS
LEASE TO THE CONTRARY, IN NO EVENT SHALL LESSEE BE LIABLE FOR INCIDENTAL,
INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR
OTHER

 

16



--------------------------------------------------------------------------------

BUSINESS INTERRUPTION DAMAGES IN TORT, CONTRACT OR OTHERWISE UNDER OR ON ACCOUNT
OF THIS LEASE, EXCEPT THOSE PAYABLE TO THIRD PARTIES FOR WHICH LESSEE WOULD BE
LIABLE UNDER THIS SECTION.

10.3 Matters Involving a Third Party. If any Third Party shall notify either
Lessor or Lessee with respect to any action or claim by a Third Party (a
“Third-Party Claim”) that may give rise to a right to claim for indemnification
against the other Party under Section 10.1 or Section 10.2, then the Indemnified
Party shall promptly notify the Indemnifying Party thereof in writing; provided,
however, that failure to give timely notice shall not affect the right to
indemnification to the extent such failure to give timely notice is not
prejudicial to the Indemnifying Party.

10.4 Survival. Notwithstanding anything contained in this Lease to the contrary,
the provisions of this Article X shall survive the expiration or earlier
termination of this Lease.

10.5 Related Agreements. The Related Agreements may contain additional indemnity
provisions. The indemnities contained in this Article X are in addition to, and
not in lieu of, any such indemnity provisions contained in the Related
Agreements.

ARTICLE XI

GENERAL PROVISIONS

11.1 Estoppel Certificates. Lessee and Lessor shall, at any time and from time
to time upon not less than 20 days prior written request from the other party,
execute, acknowledge and deliver to the other a statement in writing
(a) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect) and the date to which Rent
and other charges are paid, (b) acknowledging that there are not, to the
executing party’s knowledge, any uncured defaults on the part of the other party
hereunder (or specifying such defaults, if any are claimed), and (c) making such
other factual statements as the executing Party may reasonably agree to make.
Any such statement may be conclusively relied upon by any prospective purchaser
of the Leased Premises or the leasehold evidenced by this Lease or any lender
with respect to the Leased Premises or the leasehold evidenced by this Lease.
Nothing in this Section 11.1 shall be construed to waive the conditions
elsewhere contained in this Lease applicable to assignment or subletting of the
Leased Premises by Lessee.

11.2 Severability. If any provision of this Lease shall be finally determined to
be unenforceable, illegal or unlawful, such provision shall, so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any Party, be deemed severed
from this Agreement and the remainder of this Agreement shall remain in full
force and effect.

11.3 Time of Essence. Time is of the essence in the performance of all
obligations falling due hereunder.

11.4 Captions. The headings to Articles, Sections and other subdivisions of this
Lease are inserted for convenience of reference only and will not affect the
meaning or interpretation of this Lease.

 

17



--------------------------------------------------------------------------------

11.5 Entire Agreement. This Lease and the Related Agreements (including any
exhibits hereto or thereto) constitute the entire agreement of the Parties
relating to the matters contained herein and therein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein and therein.

11.6 Amendment or Modification. This Lease may be amended or modified from time
to time only by the written agreement of all the Parties hereto; provided, that
Lessee may not, without the prior approval of the Conflicts Committee (as
defined in the MLP Partnership Agreement), agree to any amendment or
modification of this Agreement that, in the reasonable judgment of MLP GP, will
adversely affect the holders of Common Units (as defined in the MLP Partnership
Agreement). Each such instrument shall be reduced to writing and shall be
designated on its face an “Amendment” or an “Addendum” to this Lease.

11.7 Exhibits. All exhibits attached to this Lease are hereby made a part hereof
and incorporated herein by this reference.

11.8 Notices. Any notice or other communication given under this Agreement shall
be in writing and shall be (a) delivered personally, (b) sent by documented
overnight delivery service, (c) sent by electronic mail transmission, or
(d) sent by first class mail, postage prepaid (certified or registered mail,
return receipt requested). Such notice shall be deemed to have been duly given
on the date of the delivery. Notices or other communications shall be directed
to the following addresses:

 

Notices to Lessor:

   Westlake Petrochemicals LLC    c/o Westlake Chemical Corporation    2801 Post
Oak Boulevard, Suite 600    Houston, Texas 77056    Attention: Todd Root,   
                Director, Planning & Business                    Developments,
Olefins    E-mail: troot@westlake.com

Notices to Lessee:

   Westlake Chemical OpCo LP    c/o Westlake Chemical Partners LP    2801 Post
Oak Boulevard, Suite 600    Houston, Texas 77056    Attention: Lawrence Teel,   
                Principal Operating Officer    E-mail: steel@westlake.com

Either Party may at any time change its address for service from time to time by
giving notice to the other Party in accordance with this Section 11.8.

11.9 Waivers. No waiver or waivers of any breach or default or any breaches or
defaults by either Party of any term, condition or liability of or performance
by the other party of any duty or obligation hereunder shall be deemed or
construed to be a waiver or waivers of subsequent breaches or defaults of any
kind, character or description under any circumstance.

 

18



--------------------------------------------------------------------------------

11.10 No Partnership. The relationship between Lessor and Lessee at all times
shall remain solely that of landlord and tenant and shall not be deemed a
partnership or joint venture.

11.11 No Third Party Beneficiaries. Subject to the provisions of Article X and
Section 11.15 hereof, this Lease inures to the sole and exclusive benefit of
Lessor and Lessee, their respective Affiliates, successors, legal
representatives, sublessees and assigns, and confers no benefit on any third
party.

11.12 Waiver of Landlord’s Lien. To the extent permitted by Law, Lessor hereby
expressly waives any and all liens (constitutional, statutory, contractual or
otherwise) upon Lessee’s personal property now or hereafter installed or placed
in or on the Leased Premises, which otherwise might exist to secure payment of
the sums herein provided to be paid by Lessee to Lessor.

11.13 Mutual Cooperation; Further Assurances. Upon request by either Party from
time to time during the Term, each Party hereto agrees to execute and deliver
all such other and additional instruments, notices and other documents and do
all such other acts and things as may be reasonably necessary to carry out the
purposes of this Lease and to more fully assure the Parties’ rights and
interests provided for hereunder. Lessor and Lessee each agree to reasonably
cooperate with the other on all matters relating to required Permits and
regulatory compliance by either Lessee or Lessor in respect of the Leased
Premises so as to ensure continued full operation of the Leased Premises by
Lessee pursuant to the terms of this Lease.

11.14 No Recording. Unless otherwise mutually-agreed by the Parties, neither
this Lease nor any memorandum of lease, short-form lease or other evidence of
this Lease shall be filed in the real property records of the county in which
the Leased Premises are located. In the event the Parties mutually elect to
record this Lease or evidence of this Lease, Lessee shall execute and deliver to
Lessor an instrument, in recordable form, evidencing the termination and release
of this Lease and any memorandum of lease, short-form lease or other evidence of
this Lease (the “Lessee Release”), promptly after Lessor’s request therefor at
any time after the expiration or earlier termination of this Lease. If Lessee
fails to deliver the executed Lessee Release within ten days after Lessor’s
request therefor, Lessor shall have the right to execute the Lessee Release on
behalf of and in the name of Lessee, and Lessee hereby grants to Lessor an
irrevocable power of attorney coupled with an interest for such purpose. Lessor
shall have the right to record the Lessee Release at any time after the
expiration or termination of this Lease. This Section 11.14 shall survive the
expiration or termination of this Lease.

11.15 Binding Effect. Except as herein otherwise expressly provided, this Lease
shall be binding upon and inure to the benefit of the Parties and their
respective successors, sublessees and assigns. Nothing in this Section shall be
construed to waive the conditions elsewhere contained in this Lease applicable
to assignment or subletting of the Leased Premises by the Parties.

 

19



--------------------------------------------------------------------------------

11.16 Choice of Law. The provisions of this Lease shall be governed by and
construed in accordance with the laws of the State of Louisiana, excluding any
conflicts-of-law rule or principle that might require the application of laws of
another jurisdiction.

11.17 Quiet Possession. Lessor covenants and warrants that Lessee, upon
observing and performing all of the covenants, conditions and provisions on
Lessee’s part to be observed and performed hereunder, may peaceably and quietly
have, hold, occupy, use and enjoy, and, subject to the terms of this Lease,
shall have the full, exclusive, and unrestricted use and enjoyment of, the
Leased Premises during the Term for the purposes permitted herein.

11.18 Force Majeure. In the event of Lessor or Lessee being rendered unable,
wholly or in part, by Force Majeure to carry out its obligations under this
Lease, other than to make payments due hereunder and the obligations under
Section 11.17, it is agreed that on such Party’s giving notice and full
particulars of such Force Majeure to the other Party as soon as practicable
after the occurrence of the cause relied on, then the obligations of the
Parties, so far as they are affected by such Force Majeure, shall be suspended
during the continuance of any inability so caused but for no longer period, and
such cause shall, as far as possible, be remedied with all reasonable dispatch.
It is understood and agreed that the settlement of strikes or lockouts shall be
entirely within the discretion of the Party having the difficulty, and that the
above requirements that any Force Majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of the opposing party when such course is inadvisable in the
discretion of the Party having the difficulty. Notwithstanding anything in this
Lease to the contrary, inability of a Party to make payments when due, be
profitable or secure funds, arrange bank loans or other financing, obtain credit
or have adequate capacity or production (other than for reasons of Force
Majeure) shall not be regarded as events of Force Majeure.

11.19 Survival. All obligations of Lessor and Lessee that shall have accrued
under this Lease prior to the expiration or earlier termination hereof shall
survive such expiration or termination to the extent the same remain unsatisfied
as of the expiration or earlier termination of this Lease. Lessor and Lessee
further expressly agree that all provisions of this Lease which contemplate
performance after the expiration or earlier termination hereof shall survive
such expiration or earlier termination of this Lease.

11.20 Brokerage Commissions. Each Party represents and warrants to the other
that it has not dealt with any broker or agent in connection with this Lease.
Each Party hereby indemnifies the other for all costs, attorneys’ fees, and
other liabilities for commissions or other compensation claimed by any broker or
agent claiming the same by, through, or under the indemnifying party.

11.21 Condition of the Leased Premises. LESSEE HEREBY ACCEPTS THE LEASED
PREMISES “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS”, AND LESSOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, UNDER THIS LEASE
AS TO THE PHYSICAL CONDITION OF THE LEASED PREMISES, INCLUDING THE PREMISES’
MERCHANTABILITY, HABITABILITY, CONDITION, FITNESS, OR SUITABILITY FOR ANY
PARTICULAR USE OR PURPOSE.

 

20



--------------------------------------------------------------------------------

11.22 Relocation. If Lessor determines that Lessor’s use or operations of the
Lake Charles Complex require the relocation of any Lessee Assets or Additional
Improvements, Lessee shall cause the applicable Lessee Assets or Additional
Improvements to be relocated within the Lake Charles Complex, but only so long
as (a) the applicable Lessee Assets or Additional Improvements can be relocated
within material diminution in the use or value thereof, and (b) during any such
relocation, Lessee’s use and operation of the Lessee Assets and Additional
Improvements, taken as a whole, is not materially diminished or otherwise
materially and adversely affected. Any relocation of the Lessee Assets or
Additional Improvements shall be undertaken by Lessee at Lessor’s sole cost and
expense. Upon completion of any applicable relocation pursuant to this
Section 11.22, the Parties shall execute an amendment to this Lease reflecting
the new location(s) of the Lessee Assets.

11.23 Dispute Resolution.

(a) Except as otherwise expressly set forth in Section 9.2 or 9.4, the dispute
resolution provisions set forth in this Section 11.23 shall be the final,
binding and exclusive means to resolve all disputes, controversies or claims
(each, a “dispute”) arising under this Lease, and each Party irrevocably waives
any right to any trial by jury with respect to any dispute arising under this
Lease; provided, this Section 11.23 shall not limit either Party’s recourse to
courts of competent jurisdiction for injunctive or equitable relief that may be
necessary to protect the rights and property of such Party or maintain the
status quo before or during the pendency of the process set forth in this
Section 11.23.

(b) If a dispute arises, the following procedures shall be implemented:

(i) Any Party may at any time invoke the dispute resolution procedures set forth
in this Section 11.23 as to any dispute by providing written notice of such
action to the other Party (a “Dispute Notice”). The Parties shall thereafter
schedule a meeting between the Parties to be held in Houston, Texas on a
mutually-acceptable date no later than ten business days after the applicable
Dispute Notice is delivered. The meeting shall be attended by representatives of
each Party having decision-making authority regarding the dispute as well as the
dispute resolution process. The meeting shall also be attended by upper
management level personnel of each of the Parties, which persons have not
previously been directly engaged in asserting or responding to the dispute. Such
persons shall attempt in a commercially reasonable manner to negotiate a
resolution of the dispute, which negotiations may entail the involvement of and
meetings attended by additional upper management level personnel senior to such
persons. If such upper management level personnel have not negotiated a
resolution to the dispute within 45 days the date on which the applicable
Dispute Notice was delivered, then a meeting attended by the chief executive
officer of each Party (or their ultimate parent entities) having full
decision-making authority with respect to the applicable Party shall occur and
such persons shall attempt in a commercially reasonable manner to negotiate a
resolution of the dispute before these procedures may be deemed to have been
exhausted. If such persons succeed in negotiating a resolution of the dispute,
the Parties shall be directed (in as comprehensive detail as reasonably
practicable) to take the actions necessary to carry out such resolution. Each
Party shall have a commercially reasonable time in which to take the actions
required of it, and such period shall automatically be extended if such Party
has in good faith and diligently commenced and continued with its actions (a
“Cure Period”).

 

21



--------------------------------------------------------------------------------

(ii) Notwithstanding the existence of any dispute or the pendency of any
procedures pursuant to this Section 11.23, the Parties agree and undertake that
all payments under this Lease, and all obligations under this Lease, that are
not in dispute shall continue to be paid and performed.

(iii) If a dispute is not resolved pursuant to Section 11.23(b)(i) within 90
days after delivery of the Dispute Notice, or if, following the Cure Period, a
Party believes in good faith that a dispute still exists, the representatives of
the Parties shall engage in mediation (or such other technique of alternative
dispute resolution as the Parties may then agree upon), and a specific timetable
and completion date for its implementation shall also be agreed upon. If the
completion date therefor shall occur without the Parties having resolved the
dispute, then the Parties shall proceed under Section 11.23(b)(iv) below.

(iv) If, after satisfying the requirements above, the dispute is not resolved,
then such dispute shall be resolved by any state or federal court sitting in
Houston, Texas. Each Party acknowledges and agrees that any controversy that may
arise under this Lease is likely to involve complicated and difficult issues,
and therefore irrevocably and unconditionally waives any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out of
or relating to this Lease. Each Party acknowledges and agrees that it
understands and has considered the implications of such waiver, that it makes
such waiver voluntarily and that it has been induced to enter into this Lease
by, among other things, the mutual waivers in this Section 11.23.

[Remainder of Page Intentionally Left Blank]

 

22



--------------------------------------------------------------------------------

The Parties hereto have executed this Lease to be effective as of the Effective
Date.

 

LESSOR:

 

WESTLAKE PETROCHEMICALS LLC, a Delaware limited liability company By:  

Westlake Chemical Investments, Inc., a

Delaware corporation, its manager

By:    

/s/ Albert Chao

Name: Albert Chao Title: President and Secretary LESSEE:

WESTLAKE CHEMICAL OPCO LP, a

Delaware limited partnership

By:  

Westlake Chemical OpCo GP LLC, a

Delaware limited liability company, its

general partner

  By: /s/Lawrence E. Teel                                            Name:
Lawrence E. Teel   Title: Principal Operating Officer

Signature Page to

Site Lease Agreement

(Lake Charles)



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF LEASED PREMISES

Petro 1 Unit Tract

THAT CERTAIN PORTION OF LAND KNOWN AS THE “PETRO 1 UNIT”, SITUATED PRIMARILY IN
THE W1/2 OF THE NE1/4 OF SECTION 23, T10S R10W, CALCASIEU PARISH, LOUISIANA,
SAID TRACT BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWES:

COMMENCING AT A PK NAIL FOUND IN THE CENTER OF DAVE DUGAS ROAD, HAVING STATE
PLANE COORDINATES OF N:612614.14’, E:2639362.74;

THENCE S89°13’11”E, ALONG THE APPARENT CENTERLINE OF DAVE DUGAS ROAD A DISTANCE
OF 2661.07’ TO A CALCULATED POINT, HAVING STATE PLANE VALUES OF N=612577.91’,
E=2642023.39’;

THENCE N00°51’23E”A DISTANCE OF 3413.13’ TO A CALCULATED POINT, HAVING STATE
PLANE VALUES OF N=615990.43’, E=2642074.40’;

THENCE N00°89’08’29”W A DISTANCE OF 137.69” TO THE POINT OF BEGINNING OF SAID
“PETRO UNIT 1” TRACT, HAVING STATE PLANE COORDINATES OF N:=615992.50’,
E=2641936.74;

THENCE, N89° 08’ 29”W A DISTANCE OF 1147.23’ TO A TO A 5/8” I.R.S. FOR CORNER

THENCE, N00° 51’ 53”E A DISTANCE OF 221.34’ TO A TO A 5/8” IR.S. FOR CORNER;

THENCE, S89° 07’ 45”E A DISTANCE OF 236.49’ TO A TO A 5/8” I.R.S. FOR CORNER;

THENCE, N00° 52’ 01”E A DISTANCE OF 354.83’ TO A TO A 5/8” I.R.S. FOR CORNER;

THENCE, N89° 08’ 03”W A DISTANCE OF 85.89’ TO A TO A 5/8” I.R.S. FOR CORNER;

THENCE, N00° 51’ 48”E A DISTANCE OF 121.74’ TO A TO A 5/8” I.R. S. FOR CORNER;

THENCE, N89° 07’15”W A DISTANCE OF 86.90’ TO A TO A 5/8” I.R.S EQR CORNER;

THENCE, N00° 50’ 45”E A DISTANCE OF 91.86’ TO A TO A 5/8” I.R.S. FOR CORNER;

THENCE, S89° 08’ 18”E A DISTANCE OF 50.29’ TO A TO A 5/8” I.R.S. FOR CORNER;

THENCE, N00° 52’ 11”E A DISTANCE OF 155.40’ TO A TO A 5/8” I.R.S. FOR CORNER;

THENCE S89° 11’ 32”E A DISTANCE OF 36.57’ TO A TO A 5/8” I.R.S. FOR CORNER:

THENCE, N00° 51’ 56”E A DISTANCE OF 218.09’ TO A TO A 5/8” I.R.S. FOR CORNER;

THENCE, S 89° 08’ 31” E A DISTANCE OF 996.65’ TO A TO A 5/8” I.R.S. FOR CORNER.
THENCE, S 00° 51’47” W FOR A DISTANCE OF 1163.30’ TO A TO THE POINT OF BEGINNING
AND CONTAINING 26.99 ACRES OR 1175894 SQUARE FEET.

[LEGAL DESCRIPTIONS CONTINUE ON THE FOLLOWING PAGE]

 

A-1



--------------------------------------------------------------------------------

Petro 1.1 Unit Tract

THAT CERTAIN PORTION OF LAND KNOWN AS THE “PETRO 1.1 UNIT”, SITUATED PRIMARILY
IN THE W1/2 OF THE NE1/4 OF SECTION 23, T10S R10W, CALCASIEU PARISH, LOUISIANA,
SAID TRACT BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWES:

COMMENCING AT A 5/8” I.R.S. FOR A SOUTHWEST CORNER OF THE “PETRO 1” 26.99 ACRE
TRACT;

THENCE N06°24’06”E A DISTANCE OF 96.38’ TO A CALCULATED POINT FOR THE POINT OF
BEGINNING, HAVING STATE PLANE VALUES OF N=616326.77’, E=2640803.80’, FROM WHICH
A 5/8” I.R.S. FOR AN OFFSET CORNER BEARS N89°01’50”W A DISTANCE OF 6.00’;

THENCE N00°50’35”E A DISTANCE OF 62.20’ TO A CALCULATED POINT FOR CORNER, FROM
WHICH A 5/8” I.R.S. FOR AN OFFSET CORNER BEARS N89°09’36”W A DISTANCE OF 6.00’;

THENCE S89°09’36”E A DISTANCE OF 47.56’ TO A 5/8” I.R.S. FOR CORNER;

THENCE S00°48’04”W A DISTANCE OF 62 30’ TO A 5/8” I.R.S. FOR CORNER;

THENCE N89°01’50”W A DISTANCE OF 47.61’ TO THE POINT OF BEING CONTAINING 0.07
ACRES OR 3049 SQUARE FEET.

Petro 2 Unit Tract

THAT CERTAIN PORTION OF LAND KNOWN AS THE “PETRO 2 UNIT”, PRIMARILY SITUATED IN
THE E1/2 OF THE NW1/4 OF SECTION 23, T10S R10W, CALCASIEU PARISH, LOUISIANA,
SAID TRACT BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWES:

COMMENCING AT A PK NAIL FOUND IN THE CENTER OF DAVE DUGAS ROAD, HAVING STATE
PLANE COORDINATES OF N:612614.14’,E:2639362.74;

THENCE,N00°52’56”E A DISTANCE OF 3,320.76’ TO A CALCULATED POINT, HAVING STATE
PLANE VALUES OF N=615934.28’,E=2639413.86’;

THENCE, S89°07’04”E A DISTANCE OF 487.93’ TO THE POINT OF BEGINNING OF SAID
PETRO UNIT 2, HAVING STATE PLANE VALUES OF N= 615926.77”, E=2639901.69’.

THENCE, N00°51’31”E A DISTANCE OF 1201.33’ TO A 5/8” I.R.S FOR CORNER;

THENCE,S89°08’26”E A DISTANCE OF 849.64’ TO A 5/8”I.R.S. FOR CORNER;

THENCE, S00°51’39”W A DISTANCE OF 1201.31’ TO A 5/8” I.R.S. FOR CORNER;

THENCE, N89°08’32”W A DISTANCE OF 849.60’ TO THE POINT OF BEGINNING, CONTAINING
23.43 ACRES OR 1,020,662 SQUARE FEET.

[LEGAL DESCRIPTIONS CONTINUE ON THE FOLLOWING PAGE.]

 

A-2



--------------------------------------------------------------------------------

Co-Products Tract

THAT CERTAIN PORTION OF LAND KNOWN AS “CO-PRODUCTS”, SITUATED IN THE E1/2 OF THE
NW1/4 OF THE SE1/4 OF SECTION 23, T10S R10W, CALCASIEU PARISH, LOUISIANA, SAID
TRACT BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWES:

COMMENCING AT A PK NAIL FOUND IN THE CENTER OF DAVE DUGAS ROAD, HAVING STATE
PLANE COORDINATES OF N:612614.14’,E:2639362.74;

THENCE N89°13’11”E, ALONG THE APPARENT CENTERLINE OF DAVE DUGAS ROAD A DISTANCE
OF 2661.07’ TO A CALCULATED POINT, HAVING STATE PLANE VALUES OF N=612577.91’,
E=2642023.39’;

THENCE N00°51’23”E A DISTANCE OF 1449.71” TO A CALCULATED POINT, HAVING STATE
PLANE VALUES OF N=614027.36’, E=2642045.06’;

THENCE N89°07’57”W A DISTANCE OF 144.00’ TO 5/8” I.R.S. FOR THE POINT OF
BEGINNING OF SAID “CO-PRODUCTS” TRACT, HAVING STATE PLANE COORDINATES OF
N:=614029.19’, E=2641901.07’.

THENCE N89°07’57”W A DISTANCE OF 177.72’ TO A 5/8” I.R.S. FOR CORNER;

THENCE N48°17’08”W A DISTANCE OF 339.29’ TO A 5/8” I.R.S. FOR CORNER;

THENCE N00°51’41”E A DISTANCE OF 620.78’ TO A 5/8” I.R.S. FOR CORNER;

THENCE S89°08’34”E A DISTANCE OF 434.29’ TO A 5/8” I.R.S. FOR CORNER;

THENCE S00°51’23”W A DISTANCE OF 842.77’ TO THE POINT OF BEGINNING AND
CONTAINING 7.75 ACRES OF OR 337540 SQUARE FEET.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

DEPICTION OF LEASED PREMISES

Petro 1 Unit and Petro 1.1 Unit

 

LOGO [g756630dsp_152.jpg]

 

B-1



--------------------------------------------------------------------------------

Petro 2 Unit

 

LOGO [g756630dsp_153.jpg]

 

B-2



--------------------------------------------------------------------------------

Co-Products

 

LOGO [g756630dsp_154.jpg]

 

B-3